Citation Nr: 1644331	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-00 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1971 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran requested a hearing before a Veterans Law Judge in connection with his appeal.  In June 2016, he was notified that a hearing was scheduled for August 2016; however, he failed to appear for the hearing.  His request for a hearing is deemed withdrawn because he did not seek to reschedule the hearing or provide good cause for the failure to appear.  38 C.F.R. § 20.704 (e) (2016).


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for his bilateral hearing loss, which he contends began in service and has been recurrent since that time.  

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a present disability the claimant must show the existence of a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship or "nexus" between the present disability and the in-service injury or disease.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

All three elements of service connection are established by the competent and credible lay and medical evidence of record.  The Veteran has a diagnosis of bilateral hearing loss, and was exposed to extreme loud noise in service while performing his duties as an artillery supervisor.  See January 2011 VA Examination Report; see also December 2012 Written Statement.  His service personnel records confirm that he served as an artillery supervisor and his service treatment records show that his hearing was worse at separation than at induction.  See August 1970 and December 1973 Examination Reports; January 2011 VA Examination Report.  Thus, the first two criteria have been met.

Furthermore, the competent and credible evidence of record shows that his current bilateral hearing loss had its onset during service and has been continuous since that time.  The Veteran testified that he first noticed hearing loss during service in 1973, after a training exercise during which artillery shells exploded very close to his location.  See January 2011 VA Examination Report; December 2012 Written Statement.  The Veteran is competent to give testimony concerning the onset of his hearing loss symptoms and the continuation of such symptoms and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although there is no medical opinion of record that a nexus exists between the Veteran's symptoms during service and his post-service diagnosis, such evidence is not necessary.  See King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that the January 2011 VA examiner opined that the Veteran's current bilateral hearing loss was not related to service; however, this opinion was based on a finding that the Veteran did not have hearing loss for VA purposes at separation from service.  Normal hearing at separation from service does not preclude service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Moreover, although the January 2011 VA examiner stated that "[n]oise only affects hearing when it occurs and does not have a continuing or progressive effect," the examiner did not cite to any medical literature or journal article as support for this statement.  By contrast, the Veteran's representative submitted a November 2009 Journal of Neuroscience suggesting that damage to the cochlear hairs within the ear as a result of noise exposure can cause the nerves to degenerate gradually, leading to delayed and/or progressive ear damage and hearing loss over time.  See Appellate Br. at 2.  Thus, the Board affords the January 2011 VA examiner's opinion little probative value.  Consequently, based on the evidence of record, the Board finds that service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


